1 Reported in 246 N.W. 527.
This case in all respects is similar to State v. Finnegan,188 Minn. 54, 246 N.W. 521, except that the property is a parcel of state school land. The answer sets up the supposed unconstitutionality of L. 1931, p. 206, c. 186. The state demurred to the answer. From the sustaining order defendant appeals.
Upon the grounds of decision in State v. Finnegan, the order must be and is affirmed.
HILTON and OLSEN, JUSTICES, took no part in the consideration and decision of this case. *Page 69